Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 28-46 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 28-31, 35 and 46, drawn to a designer DNA-recombining enzyme, comprising at least two different monomers, wherein the at least two different monomers recognize non-identical naturally occurring half sites in a genome of a host cell; and a DNA-recombining enzyme monomer, comprising: 1) the amino acid sequence according to SEQ ID NO. 1 (Rec F9-1) or an amino acid sequence with a least 95% sequence identity to SEQ ID NO. 1, optionally comprising the amino acid sequence according to any one of SEQ ID NOs: 3, 5, 28, and 29; or 2) the amino acid sequence according to SEQ ID NO. 2 (Rec F9-2) or an amino acid sequence with a least 95% sequence identity to SEQ ID NO. 2, optionally comprising the amino acid sequence according to any one of SEQ ID NOs: 2 and 4.
Group II, claims 32-34, drawn to a nucleic acid encoding the designer DNA-recombining enzyme or at least one monomer of claim 28.
Group III, claim 36, drawn to a method for site-specific DNA recombination, comprising introducing into a host cell the designer DNA-recombining enzyme of claim 28, optionally wherein the recombination causes a deletion, an insertion, an inversion, or a replacement of genetic content.

Group IV, claims 37-40 and 44, drawn to a designer DNA-recombining enzyme, comprising at least three different monomers.
Group V, claims 41-43, drawn to a nucleic acid encoding the designer DNA-recombining enzyme or at least one monomer of claim 37.

Group VI, claims 45, drawn to a method for site-specific DNA recombination, comprising introducing into a host cell the designer DNA-recombining enzyme of claim 37, optionally wherein the recombination causes a deletion, an insertion, an inversion, or a replacement of genetic content.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a designer DNA-recombining enzyme, comprising at least two different monomers, wherein the at least two different monomers recognize non-identical naturally occurring half sites in a genome of a host cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Konieczka et al. (“Recombination of Hybrid Target Sites by Binary Combinations of Flp Variants: Mutations that Foster Interprotomer Collaboration and Enlarge Substrate Tolerance”, JOURNAL OF MOLECULAR BIO, vol. 339, no. 2, 28 May 2004, pages 365-378, see IDS).  Konieczka et al. teach a designer DNA-recombining enzyme comprising two different Flp variant monomers, i.e., Flp*11(K82Y) and Flp*(K82M, R281V), wherein the at least two different monomers recognize non-identical naturally occurring half sites in a genome of a host cell (see pg. 369, right column, last paragraph continued to pg. 370), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656